Title: Thomas Jefferson to William Jarvis, 5 December 1810
From: Jefferson, Thomas
To: Jarvis, William


          
            Dear Sir
            Monticello Dec. 5. 10.
          
          Our newspapers recieved yesterday evening, gave me the first information of your arrival in Boston, & I lose no time in congratulating you on it. while occupied in the government, the everlasting pressure of business, which would not permit itself to be put off, rendered it impossible to maintain correspondencies which my warmest wishes would have led me to. I found it would be a sacrifice of duty to feeling which therefore I forbade myself. hence so many of your favors remained unacknoleged. but I was not the less sensible of their kind tenor, and the friendly spirit which dictated them. I reserved myself therefore to make a general acknolegement when retired to a situation of leisure, which has been delayed till now by the expectation of your present visit to the US. permit me therefore now to return you my thanks for the many marks of attention I recieved from you, while in the administration, and the reiterated proofs of your approbation & support.  in an especial manner however, I must acknolege your last favors in putting me on the list of those who were enabled to extend the improvement of one of the most valuable races of our domestic animals. the 4. Merinos are now safe with me here, and good preparations made for their increase the ensuing season. pursuing the spirit of the liberal donor, I consider them as deposited with me for the general good, and divesting myself of all views of gain, I propose to devote them to the diffusion of the race through our state. as fast as their increase shall permit, I shall send a pair to every county of the state, in rotation, until the whole are possessed of them. this object will be much accelerated by the great shipments you have made of the same race, and the portion of them offered for sale in this state. the expence and risk you took on yourself by this measure, but especially the promptitude with which you availed us of this single opportunity of transferring the rich possession to your own country merits our general acknolegements, and justifies our wishes that you may be duly remunerated by advantageous disposals of them here. should this business, or any other circumstance lead you to Richmond, I hope you will feel disposed to vary the route of your return. it will give you the view of a very different country from that through which you will pass to Richmond, and may give us the pleasure of seeing you here, and of possessing you some days. the passage of the mail stage near us twice a week will facilitate this.   you may remember some wines you were so kind as to procure for me in 1803. Carrasqueira, Aruda & Oeyras. the first of these is now abroach, and is among the best wines I have ever had.   it would be a great pleasure to give you proofs here how erroneous is the opinion of the Lisbon merchants that the Termo wines will not keep unless fortified with brandy, and how injurious to the quality and estimation of those wines their brewing practices are. the Oeyras, with the age it has, 12. years, has become also a fine wine. it did not promise this at first. altho sweet, it is not too much so, & is highly flavored. come however & judge for yourself, that you may bear testimony to others.
          So far my letter is merely private. but I cannot omit the duty I owed you, in my late capacity, of bearing witness to your public services during my administration. the zeal & intelligence with which they were rendered, placed you preeminently among the faithful of the public servants. ever in unison with the measures of the administration, they gave to them all the effect which could be derived from your station, and frequent advantages for which we were indebted to your vigilance alone, and to the confidence which your good conduct had established with that government. this testimony is justly due to you. it is a tribute to truth which I render with sincerity & gratification, & it is one which you had a right to expect from me. accept, with it, the assurances of my great esteem & consideration.
          
            Th:
            Jefferson
         